IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 37095

STATE OF IDAHO,                                    )      2010 Unpublished Opinion No. 541
                                                   )
        Plaintiff-Respondent,                      )      Filed: July 1, 2010
                                                   )
v.                                                 )      Stephen W. Kenyon, Clerk
                                                   )
TONY LEE SHAW,                                     )      THIS IS AN UNPUBLISHED
                                                   )      OPINION AND SHALL NOT
        Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                   )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho,
        Minidoka County. Hon. Michael R. Crabtree, District Judge.

        Order of the district court relinquishing jurisdiction, affirmed.

        Greg S. Silvey, Kuna, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Elizabeth A. Koeckeritz, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

                      Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge

PER CURIAM
        Tony Lee Shaw pled guilty to possession of a controlled substance (methamphetamine).
Idaho Code § 37-2732(c)(1). The district court imposed a unified seven-year sentence with a
four-year determinate term, to run concurrent with a Cassia County case, and retained
jurisdiction. Following a period of retained jurisdiction, the district court relinquished
jurisdiction.   Shaw appeals, contending that the district court abused its discretion by
relinquishing jurisdiction without first ordering a psychological evaluation.
        Shaw has provided no authority for the claim that the district court was required to order
a psychological evaluation prior to relinquishing jurisdiction, and we are aware of none. A party
waives an issue on appeal if either authority or argument is lacking. State v. Zichko, 129 Idaho




                                                  1
259, 263, 923 P.2d 966, 970 (1996). Moreover, the court considered the arguments and evidence
regarding Shaw’s prior head injury.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Shaw has
failed to show that the district court abused its discretion, and we therefore affirm the order
relinquishing jurisdiction.
        The trial court, upon relinquishing jurisdiction, is authorized under Idaho Criminal Rule
35 to reduce the sentence. Sentencing is a matter for the trial court’s discretion. Both our
standard of review and the factors to be considered in evaluating the reasonableness of the
sentence are well established and need not be repeated here. See State v. Hernandez, 121 Idaho
114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51,
680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710
(Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s entire
sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, the district court’s order relinquishing jurisdiction and ordering execution of
Shaw’s underlying sentence, is affirmed.




                                                     2